Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Response to Amendment
In the amendment filed on 02/16/2021, claim(s) 1, 3-7, 11-14, and 17-20 (and by extension its/their dependents) have been amended, claim(s) 2, 8-10, and 15-16 has/have been canceled, and no claim(s) is/are new. Claim(s) 1, 3-7, 11-14, and 17-20 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 3-7, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0009408) (hereafter Marsolek408) in view of Foster (US 2018/0319396).

With respect to claim 1 Marsolek408 teaches a cold planer industrial machine comprising: 
a frame (Marsolek408 Fig. 2 ¶[3, 10]); 
a conveyor system coupled to the frame and including a first stage conveyor and a second stage conveyor (Marsolek408 Fig. 2 element 32 ¶[10, 16]); 
a control system (Marsolek408 Fig. 3 element 44 ¶[21]) operably coupled to the conveyor system and including a sensor (Marsolek408 Fig. 3 element 64 ¶[21, 31-33]) positioned to detect information related to the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]) and an object in a surrounding environment (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]); and  
wherein the control system is configured to:
detect a distance to the object in the surrounding environment using the sensor (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]); and 
operate the implement and steer the machine based on at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object).

Foster teaches a control system for an industrial machine including a three dimensional sensor (Foster Fig. 1-2 element 26 ¶[16, 31] note: lidar, infrared, and/or image sensors are all 3D sensors) and wherein the 3D sensors are positioned to detect information related to an implement and an object in a surrounding environment (Foster ¶[16, 30-31]).
With respect to the limitation of using a sensor to detect the position of the first and second stage conveyor, this feature is obvious in view of the teachings of Foster wherein Foster teaches that the position of an implement can be determined using sensors (see Foster ¶[16, 30-31]). More specifically, although the implement taught by Foster is not a conveyor, the teaching in question that are relied upon are only in regard to using sensors to detect the positions of objects in an environment and implements on a working vehicle as well as controlling the vehicle based on these measurements. In this case Marsolek408 recognizes that if you know the relative position of a conveyor and target you can more properly control the vehicle. Although Marsolek408 teaches that the sensor is at a fixed point relative to the conveyor and it uses this known fixed distance in its calculations, modifying the system to use a non-fixed distance and instead detecting the position/distance with a sensor in real time (as is 
Thus as shown above Marsolek408 teaches a base invention of a system for monitoring the relative positions of a conveyor and object. Foster teaches a technique of using a sensor to directly detect an implement’s position and using this to monitor the relative positions of an implement and object. One of ordinary skill in the art would have recognized that applying the known technique from Foster to the base invention of Marsolek408 since it would have resulted in the predictable result of using a sensor to directly detect an implement and using this to monitor the relative positions of a conveyor and object and would have improved the system by allowing the system to position the sensor in different, non-fixed locations and as such allows greater flexibility in how the machine is built. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the technique from the teachings of Foster because the technique taught by Foster was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Marsolek408 that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
With respect to using a 3d sensor vs a non-3d sensor for the sake of determining positions, as shown above, Marsolek408 teaches all relevant limitations except does not explicitly teach using the element of 3d sensor for positioning. Foster teaches using a 3d sensor to detect objects in an environment as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a 3d sensor to detect 

With respect to claim 18 Marsolek408 teaches a cold planer industrial machine comprising: 
a frame (Marsolek408 Fig. 2 ¶[3, 10]),
a conveyor system movably coupled to the frame (Marsolek408 Fig. 2 element 32 ¶[10, 16]);  
a steering system coupled to the frame; 
a control system operably coupled to the working implement and steering system (Marsolek408 Fig. 3 element 44 ¶[21]), and including a sensor (Marsolek408 Fig. 3 element 64 ¶[21, 31-33]) positioned to detect information related to the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]), and an object in an environment surrounding the cold planer(Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]), the control system configured to: 
detect a position of the object using the three-dimensional sensor (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]);
move the conveyor system based on at least one of the detected first position of the conveyor system and the detected position of the object (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object); 

Marsolek408 does not clearly teach wherein the sensor is a three-dimensional sensor. Further, Marsolek408 teaches that the sensor is affixed the conveyor and by using this known relationship the system can determine the relative location of the conveyor to the object (Marsolek408 ¶[31-33]). However, Marsolek408 does not clearly teach using the sensors to detect a position of the two stage conveyor (ie Marsolek408 teaches that this distance is a known distance which is uses to make its determinations). 
Foster teaches a control system for an industrial machine including a three dimensional sensor (Foster Fig. 1-2 element 26 ¶[16, 31] note: lidar, infrared, and/or image sensors are all 3D sensors) and wherein the 3D sensors are positioned to detect information related to an implement and an object in a surrounding environment (Foster ¶[16, 30-31]).
With respect to the limitation of using a sensor to detect the position of the first and second stage conveyor, this feature is obvious in view of the teachings of Foster wherein Foster teaches that the position of an implement can be determined using sensors (see Foster ¶[16, 30-31]). More specifically, although the implement taught by Foster is not a conveyor, the teaching in question that are relied upon are only in regard to using sensors to detect the positions of objects in an environment and implements on a working vehicle as well as controlling the vehicle based on these measurements. In this case Marsolek408 recognizes that if you know the relative position of a conveyor and target you can more properly control the vehicle. Although Marsolek408 teaches that the sensor is at a fixed point relative to the 
Thus as shown above Marsolek408 teaches a base invention of a system for monitoring the relative positions of a conveyor and object. Foster teaches a technique of using a sensor to directly detect an implement’s position and using this to monitor the relative positions of an implement and object. One of ordinary skill in the art would have recognized that applying the known technique from Foster to the base invention of Marsolek408 since it would have resulted in the predictable result of using a sensor to directly detect an implement and using this to monitor the relative positions of a conveyor and object and would have improved the system by allowing the system to position the sensor in different, non-fixed locations and as such allows greater flexibility in how the machine is built. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the technique from the teachings of Foster because the technique taught by Foster was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Marsolek408 that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
With respect to using a 3d sensor vs a non-3d sensor for the sake of determining positions, as shown above, Marsolek408 teaches all relevant limitations except does not explicitly teach using the element of 3d sensor for positioning. Foster teaches using a 3d sensor 
Lastly, with respect to the claimed limitation of detecting multiple positions of the conveyor system, this appears to simply read on updating the information as the situation changes and is inherent in both Marsolek408 and Foster since it is essential for the system to have correct, up to date information when making its decisions.

With respect to claims 3, Marsolek408 as modified in claims 1 and 14 teaches a cold planer, wherein the three-dimensional sensor is a lidar sensor (Foster ¶[16]).

With respect to claim 4, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the three-dimensional sensor is a first three-dimensional sensor, and further comprising: 
a machine track lift linkage coupled to the frame (Marsolek408 Fig. 2 element 30 ¶[16]); and
a second three-dimensional sensor positioned to detect information related to the machine track lift linkage and the object in the surrounding environment (Marsolek408 ¶[50], Foster ¶[16, 30-31]). It is noted that both Marsolek408 and Foster are clearly using multiple 

With respect to claim 5, Marsolek408 as modified in claims 1 teaches a cold planer, further comprising: 
a milling system coupled to the frame (Marsolek408 Fig. 2 element 26 ¶[16, 40]); and 
wherein the second three-dimensional sensor is positioned to detect  information related to the milling system (Marsolek408 ¶[50], Foster ¶[16, 30-31, 40]). It is noted that both Marsolek408 and Foster are clearly using multiple sensors in their control of the system including the milling system and even assuming arguendo that they were not, it is recognized by MPEP 2144.04.VI.B that a mere duplication of parts is an obvious modification.  

With respect to claim 6, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: detect information related to the machine track lift linkage (Marsolek408 Fig. 2 element 30 ¶[16, 40, 50]); and 
operate the machine track lift linkage based on the detected information related to the machine track lift linkage (Marsolek408 Fig. 2 element 30 ¶[16, 40, 50]).

With respect to claim 7, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: detect information related to the third working implement milling system (Marsolek408 Fig. 2 element 26 ¶[16, 40, 50]); and 


With respect to claims 11 and 20 it is recognized by MPEP 2143.I.E that when an invention is “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success the limitation is obvious. The exact angular range of the sensor has a finite number of identified, predictable solutions, with a reasonable expectation of success. Therefore it would be obvious to modify Marsolek408 in view of Foster to include wherein the three-dimensional sensor has an angle of detection that is in a range between and including 150 degrees and 170 degrees. 

With respect to claim 12, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: stop operation of at least one of the cold planer or the conveyor system based on the at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 ¶[31-33, 40, 50] see especially ¶[40] wherein the system is stopped automatically). 

With respect to claim 13, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: move at least one of the cold planer or the conveyor system based on the at least one of the detected position of the second stage 

With respect to claim 19, Marsolek408 as modified in claims 1 teaches a cold planer, 
wherein the conveyor system comprises at least one belt and a plurality of rollers (Marsolek408 Fig. 2 element 50, 52, ¶[23]), and wherein detecting the first position of the conveyor system using the three-dimensional sensor or detecting the second position of the conveyor system using the three-dimensional sensor comprises detecting a position of at least one of the at least one belt and the rollers using the three- dimensional sensor (Marsolek408 ¶[50], Foster ¶[16, 30-31] note: the belt and a plurality of rollers are inherently part of the conveyor system and thus their positions would be inherently be monitored in the combination of Marsolek408 and Foster shown above.

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0167089) (hereafter Marsolek089) in view of Foster (US 2018/0319396).

With respect to claim 14 Marsolek089 teaches a paver machine comprising: 
a frame (Marsolek089 Fig. 3 element 18 ¶[16]), 
a screed system movably coupled to the frame with a screed linkage (Marsolek089 Fig. 3 element 78 ¶[35]); 

Marsolek089 does not clearly teach wherein the sensor is a three-dimensional sensor. Further, Marsolek089 does not clearly teach detecting information related to an object in a surrounding environment, the control system configured to: detect a first distance to the screed linkage using the three-dimensional sensor; detect a second distance to the object in the surrounding environment using the three- dimensional sensor; move the screed linkage based on the detected first and second distances; and after moving the screed linkage, detect a third distance to the screed linkage.  
Foster teaches a control system for an industrial machine including a three dimensional sensor (Foster Fig. 1-2 element 26 ¶[16, 31] note: lidar, infrared, and/or image sensors are all 3D sensors) and wherein the 3D sensors are positioned to detect information related to an implement and an object in a surrounding environment (Foster ¶[16, 30-31]) and moving the implement based on the detected first and second distances (Foster ¶[16, 30-31]). 
With respect to the limitation of using a sensor to detect the position of the screed linkage, this feature is obvious in view of the teachings of Foster wherein Foster teaches that the position of an implement can be determined using sensors (see Foster ¶[16, 30-31]). More specifically, although the implement taught by Foster is not a screed linkage, the teaching in question that are relied upon are only in regard to using sensors to detect the positions of objects in an environment and implements on a working vehicle as well as controlling the vehicle based on these measurements. 

With respect to using a 3d sensor vs a non-3d sensor for the sake of determining positions, as shown above, Marsolek089 teaches all relevant limitations except does not explicitly teach using the element of 3d sensor for positioning. Foster teaches using a 3d sensor to detect objects in an environment as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a 3d sensor to detect objects in an environment as well as its function. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by 
Lastly, with respect to the claimed limitation of detecting multiple positions of the conveyor system, this appears to simply read on updating the information as the situation changes and is inherent in both Marsolek408 and Foster since it is essential for the system to have correct, up to date information when making its decisions.

With respect to claim 17 Marsolek089 as modified in claim 14 teaches a paver machine wherein the three-dimensional sensor is a lidar sensor (Foster ¶[16]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665